OFFICE       OF THE ATTORNEY           GENERAL   OF TEXAS
                                          AUSTIN




              wb hare       mrefully      00
1912, rhioh      rbada      ar follourr
               “Mb,   the    under81
     of    ‘fbXN,     do berob
     fachual      eLtua
     ion    groundbd




                           fror  thi8 Oorrirllon
                               ority              to uao
     the hlghvaytl of Texa8 in intermtrte   emrob    for
     the transportation  of per8on8 for hire under the
     Motor Bus Lav OS Tsxar.

           "With aore particularity,                the f8otm are now
      given to you a8 follovs~
‘$&,,ti            -        Of tOXal<   mb   2



                “The Qephart Emplo)arsnt Agenoy, of San Antonio,
          TbXIL8, ia e lioenmd   jppplgrant labor agent with
          the Labor Board of the State    of Texas and 1~ prb-
          abntly operating under CbPtiiioste    100, 16 Issued
          to It by the state Labor Board.     Qephart ham ap-
          pro*tblr     30 8genta or bmplo~a,    v0rkl.q  In the
          Counties of Dal-,     Dlmmlt, Eldalgo, Haverlok,
          Yubcba, Val Vbrdb, Webb, Eavalla, El Paao, and U
          Sbllb, bngaged in thb solioltation    of imm.igrrnt
          ;e$ooa;r the Qreat Wbatbm Sugar Comm        of Dmver,
                                    agents arb paid a salary
                    B a c ho f la l;d
          tar the&     vork by   thb Qbphart Bmplogrent -op.
                ‘A prrtioular  a&ant of the Qejbart -lop-
          mat Agenop vlll,    for bxbmplo, aontabt a number
          of Nbx.laan laborer    in Meroedba; bnd, if the Hbzl-
          aan laborer8 are agrowble     to go to tha augar beat
          tiI3hb in  OIib Of thb   evlousl~ nambd atstbo,   maid
          agent will give maid G box-bra the right to go by
          their ovn prlv4te vehtole to San Antonlo, or the
          Qbphart Ediploymnt agbnay vi11 pay the tranbporta-
          tion eoat of transporting    sold laborer8  over &
          duly authorltbd paaacm&br carrier     from Msraedba
          to San Antonio.
                “In the event the laborer doe8 not 6ove over
          a duly authorlEad obrrler from Hbroedea to &an
          Antonio, you are to aaetaae   that he mwee by a pri-
          vate vehiole and that there ii no oompbnbatlon or
          for hire eleaent involved,--the    vehlolb In eaah
          ruoh Ubtanob bblonging to some ona of the labor-
          ers mbkjng the trip.
                Rvhen maid laborers have rbaohed the Qbphart
          $ntplO~bnt  &t?llOy iLl 88n hltOILi0 th4J -8 O@A88i-
          fied 88 to the points and lQoalltls8     in vhiah th@?
          dealre to engage in the sugar bebt vtmk.
                 ‘Thereaf’ter,     Qephart Z@slomnt     Agemy vi11
          permit thb head of a fbmll~, who la the owner of a
          passenger vehlole or motor trwk          of vhloh he ia then
          rmd there the Lavf!al ovner and the holdbr of the
          osrtilloatb     Of titlb    t0 oeid VbhiOlb,   t0 tra338port
          himself axadthb metuber oihla         f’amilyfrom%anAn-
          tonio, Texae to loam one point in ox@ ol the above
Rallraad         Coml.aalon0r Tbxaa,          pago         3


           namd at8tear     llw ovmr oi thb robbOb     u vbll
           am the lumbersOS him iemily, rlll,    upon maah-
           hgtheir    dbatS.nati~,  al go to vork in QM of
           the sugar beet fieldsin bald lobalit      and, for
           thb purpoaoa of thla oplnio~,   tbbp vl 91 not rb-
           turn to thb State of Tbxar.    For lubh truuporta-
           tlon the Qqahut~lopnt~~pr)r                the owmr
           or thb rehiole#lO.OOfor l8eh m8bbr 0r bib
           Suoilrover tha -0 ol 14 -8      th8t na tmna-
           ported in bald vohlolo,--which bald amaunt is
           olaimbdto bb for thb bxpbnu o? thb trip. IR
           eaoh lnatanoeenlf OM trip k aa& by a guti-
           oplar  ownbr of the nhiole and hr anly tranaporta
           h&iua~hndt~neiabaraortbaf~lJo~phLoh
                          .
                  'For the vork deno bf tihbeb porsena rittJ@
           rbaohbg    thhr db@tlMtiOR    thbp Pb paid 80 moh
           pbr   aore over a glvon dbSlnit* pbrlod of tl8b at
           thbbndofrhiahthb~arb~dabanub                                   and,thbro-
           a fter ,th b p lr b fr b o to g o vhb r b th y              ifk b .

                                       “First

                  “QbghPrt   Llbev   &blWJ,          tie       tradb   PUI,   fOP
           &me Qbph*rt, hating 80 authorit     fra this Bop-
           liralenOS aiqkind,    70'0~M mq\watbd to give ua
           pouropinianaato    vhethororaottbi8     Oarrirafon
           aan atop him olthbr by iajunotionor by eMahal
           proaboutlan.


                 "Qrbat Wbatern sugar Daqartp,                    a terb&gn aar-
           poration,  having PO PUthOritY fro0                    this Ooamiaalon
           0r my kiad to tameport parnab                        ?a for him,  deba
           this Comlaalon hate thb jurir 3Fatian to prwbud
           w&ainat it    or its   agbnta bithbr by arimlml                     proabou-
           tlon or by injunotlve      prooeedbga’l
                                       ‘Third

                'las hbad of the faslly,harm DO authority
           of any kind from tW.8 Comdralon to transportpaa-
           aengbra for l&b,  deem this QamlaaiQn h4ro jurla-
           dlotlonto pewbed agaInat him .Sthba by brin%nal
           proaboutlon    or by injunotivb            prOObbdbg8t
ullrom3 C6mlaalon of Tbua, page 4


               “I?,   uld  in th6     bV.lit     Jolul      UUW           t0    OIiO
    or      tDre    of the   above    qudoaa       is in            th6     urinu-
    tire,       thbn please     8-t          to aa a re                   0      lalnt
    or indiotamnt          abarging     maid          raon vith           a7v ol8-
    tlon of Artlalbglla, VwnonPa &UIOtatbd     B;vll
    Statutoa,    rNoh raid inbiotmnt w oanplrlnt     vould
    in pow    oplaha,  tithatanda lb&  teat betor thb
    oourta of this state.
           "In tidltionto the abtirltibaor thb Qbphart
    aploment hgonop,       thore lr alao   locukhdat San
    htopio, Texas,l b b w wzwp           wnb d a a U 6pbrated
    by Y. P. A6oata end opratrd under t& tra& name
    of A6oata   I     Agenep.    Phi8   partioolulwnop        la
    Ukbvlae    bngagod in th6 bulbearn o? lolloiting
    and proour*           lmmlgraat labarera,                moatlp WrxUaa,
    fort&J sugar fibldn               located        in     th6 peoioualy
    mbntltmbtl
             atrtea.

         “Thb plan of opocatUn of the Ameta L&w
    Agbnopla rombvhatdM?erbat fru that of the QQ~-
    hart maplopmbnt&baoy.
               “The Aaoata    Ubw       A~enep        haa    mama     300       agbnta
    eaplopd ia dl??erentoountleawitbin the Mate o?
    Texas who a?e eqpged In t&e bualaea~a of lo lh %t-
    b a g
        a ml
           p r o o wing
                      imaigraat                  la b wwa fw th bsu g a r
    bbbt      oupaniea      &mated      ia     the    above    nud             at&tom.
    Phase agents do not              r eo elvb l      lposiiied           balmy        far
    their aerrloea but are pcld on the bada of the
    numbw of laborers vhioh the7    OOwb  and deliver,
                                                     --
    the per oapita rate b6lag #LO r pw head, @.oO
    pw head, or $2.50 pbrhead, dqbndlxq on thb dla-
    tame        ?rcm the point        of poarpbmnt             to 8az3 Antonio.
    lJnuc6th6 Qephartmploynnt A$enoj,the p~obure-
    abnt agbatr fw Aeoata, at the reveral poiata of
    proaurwbnt, lnfw81pbrmau     oowbd by t&m at
    pointsof proowbment just di C thbfr dbatlnatlon
    la to be: and tbao 3abwera  knov vhbre                                they    are
    going bbfwb timp ever leave hbm6.

               Qhbn   a partioular       *bat         ooatrota        and        roowea
    a givennumber 0r 18borbra in uar onb loo8s tp, he
    vi11 tranbpoa-tuld l8bcwbPa in hla avn 6ar to 8bn
    Antonio,Texaaj and, tar lubh 8elrvlloo8,
                                           hb till re-
    oelvb $1.00,&?.OO,oc &Ze.50, dbpbadingupan the dta-
    t-00 botubll~travrrbdto MA Antonio;bad he vlll
    Rake only one trip.
milraaU Ctwiraioa of Tw,                             pbgb 5



             “After thb               laborore rbaeh 8an                  Aatonio       the
                                                       Ip
                                      U dM b r ub uq uent
    a r 6o la a a l?iba Ua Ulx a mlnb W&
                   to 80~ poinaIn oae of the lbovb aamd
    tr a nsp o r ted
    Staten        in       the   follovingmaaner:
         'TheALcoda Ubm &eno;r will takb the Vbhi-
    cle owned by oae mubbr of tha goup to be traaa-
    pWtQd,--rod   Of Whbh    VbhlOlb   uld m i0 thba ti
    th6r8 th. lb@    bMbP,--     md  rill By to 8ald
    labororowninguid vehiolo#lo.00for each mbmbw
    o?thb?amllpo?rhi6hhblathehudm6viag6n
    aald vohlolb,  whieh 8aid amouat ir doalgnatod u
    tr8vel6xpua808.    I? in 8dUitlanto the 86mbbra
    of the drlver’r?a&,      thwo are othw laboera
    mavlng  in th6 808b vohiolo,tbp mave frbe.

             Qn        Od0r       that 00~       ltatbmat                ma   b8 pbrrootly
    o&w       to       you,      vo   give     you    th6   foil         OYI ng bxuplQ,

             “Ia the *rant l                                       labww             la th b o va w
    of a vehlolemad ir a
    aevba, the A6orta Ubw                        Agbaeptill
    ovaw  and labwer #&A0 u lspoaas or tranaporta-
    t1onj and at the URb tab, l.? thQr6 are few au-
    dit1onaliabwbr8   to Mv6 ln th6 um6 vehi&Q, no
    $IAAI     will be mode for 8816 Sow a&Utienal
                       .
            9a ooanbotlaatith fihafwogoiag, in soy
     hIataa6Qrth6 Oat rha 08M.fO8 tb       IrbWWO,   ?W
     lnBtaa60,  ?roR x *mall to 8aa Ae&nls     via 60 on
     through
           to the                 partioular          ?lelUa        in     thb       fwdga
    stat0 and vi11 rbaain there 88 a vwkw.   In othbr
    inrt~erhexi~gobrokto1~u31v;Lthhll~
    but he does not nke mother tsip lnbhto~      ?ror
    Pearatilto San Antonio vith aaothe pb~p. &
    laataaooa whbra hb gbbr b86k to m*oUUte?hv-
                         b tb,oabwlea Itiuel?eangregat-
                      ; ovlanga OU* Xn thla l4tter
    kQtd     of    a       oue    ku requima that.                 th6      furilp      go to
     ;z    fr$otinl
     or $2.60,w
     viththem3abbr
     vho oarried the ~0pl.b                     to 9ur Aatoaio.
    WlreaU   Qad.aal.an       of Tomu, pagb 6




                                    Wltf ?Pa    t&t,8 @olllliUiOlI   t0
        oarrp   pu8engwa       ?a    hire.

                "You are amkeelthe ?ollowLngqruatlona on the
        latter faota:


                Qoba   this
                      Oomlaalon~r, the jurladlotlan
        to pmobed agabt A8oata I&w  Agonop llthor W
        erirbl proooedlngror by injunetirepoaoedinglt
                                       '8QOOBU
                %ma this Corrirrlenhave the jueldlotloa
        to proabbd a&ast th. b t 8olyrr mmpaaier SW
        V~O~Qbeabflt th u elotlv'fh
                                  tlba WQ ourled On, 01
        agaia@t   their ~$4,  by wlmlaal ~udlagm     w
        by iajoxmtln preoebdlngat

                                       ‘Third
             “Dabr thla Gamiaatsn haw the jwtsdi~tlcm,
        lithw by whinal    pmoee4lnga or W lnjuaotlve
        pm,          to pwud   agalast thbme ma0 three
        h-pro0          -t           a#fMt8?

                V~makb thb au0 mq\urtvithreapeettoa
        omplalnt or bill ofbdiotaontin                theorent~u
        should aanwr map b? the fwogoiag              aUbStlW8 in tha
        a??lrmtive rhiah w nda abow rith Napmot to
        Qbgthwt.
                "In0ormo0t1anrith tiloftihe lboreurdf(b19-




              "Thla C~alonia~~ttpowurl~~e8aed
         with this matterboth by those vho dlaim wo have




1
gtailroaU Cotmlaalon           of Texas.       page 7


     jurladlotlon    and those vho cllr    we bme ao jwla-
     dlotion;    and you are urgent17 requbated to give IM
     m      opinion am urgently a.a pf3aalble.*
            We oonatrue pour queatlom   to reUte,                         of oourme, only
to pour   authority in the premises qmler Artiole                         glla, Vernon@8
&notated Civil            Statutes,     the motor        bun JAY of Texas.
               The folloving          f’aota   exist     In eaoh altuation           you havb
dwwlbbdr
            (1)         EIoh motor vbhlole             makes but one tram-
     portatlcm          trip;
           (2)   The motor vehicle la pPivatel7                        owned by
      the driver in baahkuatanae~
               (3)      The puaengera          In the first         aaae deaarlb-
      ed are members of the ovnwa f8milp on%p~ in thb
      aeoond oaae, mmbera of the frnilp,  uod, ii othbra,
      transportation la without charge am to themg
               (4)      X0 passenger       in any mokw rahiole                paya
      oompenaatlon          to 8ny coned
           (5)  Uhon tranaportatlan    i.a br any method ex-
      cept by a partloulw     vehlale driven by its ovner,
      auah tranapor llrtion la by a duly authorised   pusen-
      ger    carrier.

           Ye must deolde i? theme operaticma aonatltute motor bum
aoapanpoperationswithin the purviewof aubaeotlon( a )o f lb o -
tio n 1 of Artlole glla, V. A. C. S., whbrefore mah opbratlona
rp not be engaged in, under aeotion 2 of Artlale 91La, exoept
ln aooordanoe           with the provlalona            of Artlale     9lla.
               A motor bus acaapauy vaa orlginrllp defined (Aata, 40th
Legislature,      1927, Chapter 270, page 399, aeetlorr 1) am follovar
            “The term NYotor Bua Coap&np@ when used in
      thla Aot meana every oorporatlon    or person aa
      herein dellned,  their leaaeea,  truRtee8, WOeiV-
      era, or truatees appointed by any court vhotao-
      ever, owning, oontrolllng,   operating or -2ng
RalbMd     Coaniaronof ‘hue, page 8


       my motor prop4ll4d    pa4asngor       ~shiolo,   not u8wl-




            Seotlon   2 of thin   original     aot provided:
              ‘All motor bun companl88, 48 defined h8rela,
       ace hereby deolared to be to~on     o8rrler8*  and
       subjsot to renul4tlon   br the Jt4te of Texa8. and
       hail not opeg4te any a&r pmpellsd p48re&r
       vehicle iOr the r4uul4r tWI4gOrt4tl~      a? mr8oaa
       a8 paarengera for oo?axmna&tion or hire over w
       public hi&way In thlk Stats exoept in Booord-
       anoe vlth the rovlrions    of thl8 Aot, . . .*
       (RmphAsir Our4P
            The doilnltlon    ~48 maded   bJ the 418t Isgi8&ture
                             1929, Ch4pter 78, p4m 196, 14t 023.)

             "The term (Ilotor Bun Cmpany~ vhen u8ed in
       thl8 Aot sum18 ever7 oorporatlon      or per8on8 a8
       herein defined, their le88ee8, tru8te48,        reoeiv-
       4r4, or tru8teer   8ppolnted by any GooTt vh4tro-
       ever, omlng,   controlling,    oper4tI.q    or panaging
       any motor propelled pssrenger
       operated on or over rail8,     4.M
       bualne88 of transporting    pars
       tlon or hire over the pubUo highv4y4 vlthS.a th8
       State of Toxaa, vhsther op4mting over i'lxsd rout48
       or fixed eohedules,    or othervlrej     . . .*   (E4kpha414
       our4 1
            It is observed that the vorQ ‘bagularly” va8 omitted
from the definition    urd the vords "or fired 4ohedulea* ver8 rdd-
ed.  Section 2 of th4 aiginal     eot, oogtalnlng  the vord4 "for
th4 regular   tramportaticm   of peraon8,   VM left unohanpd.
          The oaae of Hoffman v. State, 20 3. W. (26) 1057, by
the Court of CrimUml Appeal4 of Teams, aro8e under ths orlgixml
R&ih'O&d 00~4l44iOn of Texan, -4        9


Ah.  Upon the wention     of a li43le       truuportatlon   or paaaengera,
tha OOI+ said:
           "Thin l4v in not violated   bj an agent of
     suoh oomp4ny, vho hires a ler vlo car e   one time to
     transport over 4 publia highvay    of thin state pan-
     sengera who had been brought to otw state line up-
     on a vehicle

     %%%
                 Thin in vhat appears frcm the t;zmt
                to have beeadona b~appellant.
                                                      l
                    operated outside the stats br 4ai.d

     seems to be all that he is llaovn br      ooi to have
     done.   Unless under the faota the ve E ole in quea-
     tion van operated on the pub110 highvaya of thin
     state regularly   for the tran8poPtatlon   of such
     pas8enger8 vlthout a permit, its operator would
     not violate   the lav. . . .#
           The 43ane of Commeroial Credit Compaq v. ttr08ecloae,
66 8. W. (26) 709, (ait     dLamlaaed), arose rubaequent to the
&Mad&tory rot.     A4 p4PtlaEnt here, the 0444 involved a r40t
situation  vhere cne Morrl8on van drfring       au autcmobllo,   belong-
iag to, Caweroial   Oredlt 0ompany, fbm Los Angeles, Callfornta,
to Ddlla4, Texa4.    At El Paao he agreed to trampopt O~04401044
to ag spdag,     Texan, for the sum or 44.00.       In deoldlng that
neither Yorriaon nor Comierroial Credit Cs            vere engaged %n
tha bualne88 of trau8porting    person8 for~ocmpen8ation       or hire
upon the h.Lghvay4 of thin state,      the court olted the Hoffmn
oaae, lupra, with approval,    saying:

            'norrison  van elmply engaged in tha tuk o?
     d,rivlng a pa444ng4r oar to Dallu to be there de-
     livered to appellwt,     under a OontPaot 40 to do.
     Reither #omiaon nor appellant     violated   either of
     the lava meat oned (the motor oarrler lav aud th4
     motor bu4 lav s in undertaking   to truuport     plain-
     tiff   for hire f'rom El Paso to Big Spring.     Ifoifmn
     v. State, (Tex. Grim. App.) 20 Y. Y, (26) 1057."
             It ia obvious that the court & the latter awe did
not, regard the elimination   Srom the definition of the vord
"regular, " by the 1929 .smendment, an ahangkng the rule of the
xofsman oa4e regarding a alugle tran4portatlon    of pa44enger4
trau4aotlon.
Rall.mad    Omml44ion      of Texa4,        page 10


            It in ob88rved that th8 1927 doilnltian     oontairu the
language "vhether operotlng over fired routes or othervlae,"
viietieaa the 1929 definition   reads "vhether operating over flx-
ed routes or ?lxeU schedules,      or othervine. n The lagl8lativo
purpose 14 manifest,      It va5 that the abaeaoe of tired l4hedulea
should aot remove an operator from the rotor bw 0~              dorm-
tion, and 4xplaim    t&e eljnilnatlon   of the vord “regular    llmLl-
taaeowly    vlth the addition of the vorcla 'fix4d lo hedulea .m
           The ?allur4 of the 414t laglalature      ln 1229 to amend
leotlon 2 or the 1927 act containing      the 18ngmge    for th8 re -
ular tramportatfon     of peraoaa" evinaea a legi4latire    fntea P
m     the ellalnatlon    of the word ~regularly”  ln the rotor bus
aarpany definition    ~44 not lntu+d     to oompletel~ awaove th8
sequlnment    of BOBLCIregularity  or oontlnulty   in tha oarrylag
of passengers for hire.
            It in 4law,    moreover, that the l.8nguu$o 'eng8ged In
the bu8lne88    of," oontaimd   in the present lrotor bu8 oomprry
deflaitlon,    d4notea 4o414thlng in addition  to oaa isolated   aad
lnoldental   tranaaotion.    In Webster's Il4v Intarnatioaal   Dlotlon-
ary tha vord *bu8lneaa" is deilmd an follov8:
            'That vhlch bunion or engag8s tine, attention
     or labor,   an a prlnoiple    aeciou8 oonaern OF intrr48t.
     S~OlflO411~l      a. consteat employmnt;     ragulaz    oo-
     oupatioa~ voik.     . . b. 4rq pmtlouler     oaouprtion
     or smple~ent     habitually   engaged in, e4peoLall~.jl ?or
     lirls.hood  or gain.   . . .n
           It 14 ummoeaaarg for UB to explore the full rknlng
l&on&d by the phrase "engaged In the bu8lnesa of."      SU??iOO it
to nay that in our opinion it does net embraoe or iaelude a
4ingle lnoideatal  and isolated tmmmtlon     vhorap4r44n4  4m
trre;orted   an under each of the aitu4tlona  deaorlbed in JOur
        .
          It vould 44ei4, furthermoPe, that the lddltioM1  lle-
mnt of kmpenaation    or hire " 14 not present under the deaorlb-
ed faota.
             Raeh   of   your   questions      ia   acoorcllngly   4nawor4d   in   the
nngative.